NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  SARAH ELIZABETH WARE, Appellant.

         Nos. 1 CA-CR 14-0637, 1 CA-CR 14-0641 (Consolidated)
                            FILED 9-3-2015



         Appeal from the Superior Court in Maricopa County
                      No. CR2013-430233-001
                       No. CR2009-007944-012
           The Honorable Brian D. Kaiser, Judge Pro Tempore
        The Honorable Christine Mulleneaux, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoneinx
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Christopher Johns
Counsel for Appellant
                             STATE v. WARE
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Samuel A. Thumma and Judge Donn Kessler joined.


W I N T H R O P, Presiding Judge:

¶1             Sarah Elizabeth Ware (“Ware”) appeals her convictions and
sentences for four counts of aggravated driving under the influence
(“DUI”) and revocation of her probation for trafficking in stolen property
triggered by the DUI convictions. Ware’s counsel has filed a brief in
accordance with Smith v. Robbins, 528 U.S. 259 (2000); Anders v. California,
386 U.S. 738 (1967); and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969),
stating that he has searched the record on appeal and found no arguable
question of law that is not frivolous. Ware’s counsel therefore requests that
we review the record for fundamental error. See State v. Clark, 196 Ariz. 530,
537, ¶ 30, 2 P.3d 89, 96 (App. 1999) (stating that this Court reviews the entire
record for reversible error). This court allowed Ware to file a supplemental
brief in propria persona, but Ware has not done so.

¶2             We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1), 13-4031, and 13-4033(A).1 Finding no reversible
error, we affirm.

                 FACTS AND PROCEDURAL HISTORY2

¶3            On July 11, 2013, a grand jury indicted Ware, charging her
with four counts of aggravated DUI—each a class four felony. The State
alleged that she had three prior felony convictions, and at the time of the




1      We cite the current version of the applicable statutes because no
revisions material to this decision have occurred since the date of the
offenses.

2      We view the facts in the light most favorable to sustaining the
verdicts and resolve all reasonable inferences against Appellant. See State
v. Kiper, 181 Ariz. 62, 64, 887 P.2d 592, 594 (App. 1994).


                                       2
                            STATE v. WARE
                           Decision of the Court

offenses her license was suspended and she was on probation. See A.R.S.
§§ 28-1381(A)(1)–(2), -1383(A)(1)–(2).

¶4            At trial, the State presented the following evidence: At
approximately 7:20 a.m. on June 28, 2013, S.C. was driving eastbound in a
residential area when a car being driven by a person later identified as Ware
turned in front of her, resulting in a collision. To S.C., Ware appeared drunk
or under the influence of drugs because she mumbled and nonsensically
asked S.C. to move her car so she could leave.

¶5           The driver of the car behind S.C.’s stopped immediately at the
scene, saw Ware in the driver’s seat, and smelled alcohol in the car driven
by Ware. Ware told him she was driving because her friend, the other
occupant in the car driven by her, was too drunk to drive.

¶6            After the accident, Ware was transported to a hospital. At the
hospital, Officer Sampson with the Phoenix Police Department questioned
Ware about the accident. Ware stated she had been driving the car because
her friend was “too messed up,” and admitted her license was suspended
because of a DUI. Ware showed mood swings during the questioning, and
the officer noted the odor of alcohol coming from her breath, her watery
bloodshot eyes, and her slurred speech. Ware admitted she had been
drinking some beer, had taken Percocet and Xanax, and was impaired.
When a nurse came to draw blood for Ware’s treatment, Officer Sampson
requested a portion for law enforcement purposes.

¶7            Detective Yoho with the Phoenix Police Department also
conducted an investigation at the hospital. Ware explained to him that she
was trying to make a U-turn when the accident occurred. He also
completed a blood draw and had Ware submit to a horizontal gaze
nystagmus test. During the test, she exhibited all six cues of impairment.
Based on his training and experience, Detective Yoho concluded Ware was
under the influence of a central nervous system depressant—specifically
alcohol.

¶8            Ware’s driver’s license had been suspended and revoked
three times, and was revoked on the date of the offenses. Ware’s blood
alcohol content (“BAC”) in each blood sample exceeded 0.2. According to
a retrograde analysis done by a forensic scientist, Ware’s BAC exceeded 0.2
within two hours of the collision. That BAC level was well above the
statutory level of 0.08 and would impair her motor skills to operate a car.

¶9            Ware testified in her defense. On the day before the accident,
the owner of the car driven by Ware—the other occupant in the car—“broke


                                      3
                             STATE v. WARE
                            Decision of the Court

down in front of the house.” Ware came out of the house to assist. Later,
she rode with the owner to a fitness center where the owner’s boyfriend
worked. When they left the fitness center, they got into the boyfriend’s
truck. She claimed, “They handed me a beer in the truck and the next thing
I know it’s the next day [the day of the collision] and I’m sitting on the curb
[after the collision].” She admitted telling Officer Sampson that she was
driving, but claimed she told him that in her confusion and was just
repeating what the car’s owner had told her. She did not remember much
about the collision, including driving. She admitted having two prior DUI
convictions, but denied that she was the driver during the collision.

¶10           The jury found Ware guilty as charged, and the court found
she had three prior felony convictions, two of which were DUI offenses.
The court sentenced her to aggravated, concurrent terms of 11 years’
imprisonment for each DUI offense with credit for 426 days of presentence
incarceration, and a presumptive sentence of 3.5 years’ imprisonment for
violating her probation for a conviction of trafficking in stolen property, to
be served consecutively to her DUI convictions. The court credited her for
five days of presentence incarceration to be applied to the consecutive
sentence. Ware timely appealed.

                                 ANALYSIS

¶11          We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881; Clark, 196 Ariz. at 537,
¶ 30, 2 P.3d at 96. The evidence presented at trial was substantial and
supports the verdicts, and the sentences were within the statutory limits.
Ware was represented by counsel at all stages of the proceedings and
allowed to speak at sentencing. The proceedings were conducted in
compliance with her constitutional and statutory rights and the Arizona
Rules of Criminal Procedure.

¶12            After filing of this decision, defense counsel’s obligations
pertaining to Ware’s representation in this appeal have ended. Counsel
need do no more than inform Ware of the status of the appeal and of her
future options, unless counsel’s review reveals an issue appropriate for
petition for review to the Arizona Supreme Court. See State v. Shattuck, 140
Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Ware has thirty days from the
date of this decision to proceed, if she desires, with a pro per motion for
reconsideration or petition for review.




                                       4
                   STATE v. WARE
                  Decision of the Court

                     CONCLUSION

¶13   Ware’s convictions and sentences are affirmed.




                         :ama




                            5